Citation Nr: 1813833	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-63 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active military service from February 1958 to February 1962 and from December 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2014 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his sleep apnea was caused or aggravated by his service-connected reactive airway disease.  In November 2014 and in February 2016, a VA examiner concluded that the Veteran's reactive airway disease did not cause the Veteran's sleep apnea.  However, a VA opinion should be obtained as to whether his reactive airway disease has aggravated his sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination. The examiner should review the claims file.  All opinions should be accompanied by rationale.  The examiner should answer the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was aggravated by his service-connected reactive airway disease.

Note: The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


